internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-121808-01 date date x m n a b address dear this letter responds to a letter dated date requesting an extension of time for x to elect under sec_754 of the internal_revenue_code to adjust the basis of partnership property x represents the following facts m a partner of x died in a x filed its partnership return for the year of m’s death without a sec_754 election having relied on a professional tax_return_preparer who failed to advise x of the availability and benefits of such an election sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property shall be adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the tax_year with respect to which the election was filed and all subsequent tax years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 and this section to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the tax_year during which the distribution or transfer occurs for the election plr-121808-01 to be valid the return must be filed no later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that tax_year under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and the representations made x has established that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently as conditioned in the following paragraph x is granted an extension of days from the date of this letter for electing under sec_754 to adjust the basis of its partnership property within the extension period x must file the election with the chief planning and special programs area at address for association with x’s return a copy of this letter should be attached to the election statement as a condition for this late election relief any allowable_depreciation deduction for a on property held by n is to be computed using property basis unadjusted under sec_743 because of m’s death any depreciation deduction subsequently allowable beginning in b is to be computed based on remaining useful_life and using property basis as adjusted by the greater of any depreciation deduction allowed_or_allowable in a had the sec_754 election been timely made except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election under a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to the taxpayer plr-121808-01 this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
